The leaders who gathered 
at the United Nations Climate Summit have taken 
important steps to mobilize action and ambition on 
climate change. Now we need to make sure that the 
positive results are followed through and expanded as 
we prepare for an agreement in Paris next year.

When we meet at the General Assembly next year, 
we will adopt the new set of global goals for our common 
future — the sustainable development goals (SDGs). 
They must build on the success of the Millennium 
Development Goals (MDGs). They must be realistic 
and ambitious. Like the MDGs, the SDGs should be 
few in number, concrete and measurable. Meanwhile, 
achieving the eight Millennium Development Goals will 
create a solid foundation for sustainable development. 
As co-chair of Secretary-General Ban Ki-moon’s MDG 
Advocacy Group, I will use every opportunity to help 
build that foundation over the remaining 462 days until 
the deadline.

We must accelerate our efforts, and to do so we 
need to enter into broad partnerships that include the 
private sector, civil society and Governments. We need 
to make use of the best possible innovative solutions 
and technologies. Governments and national political 
leaders must take the lead and ensure local ownership. 
At the same time, we must support the remarkable work 
that many people are doing to implement the MDGs in 
practice.

The frightening Ebola epidemic in West Africa 
reminds us of the fragility of our progress and 
development. We must build health-care systems that 
can support courageous and determined individuals 
like Josephine Finda Sellu. Ms. Sellu, the deputy nurse 
matron at a Government hospital in Sierra Leone, lost 
15 of her nurses to Ebola. Nevertheless, she never 
stopped working in that death trap. She is a true fighter 
for the MDGs.

Education, particularly for girls, is the superhighway 
to ending poverty. Poverty, discrimination and the use 
of force often prevent girls from getting the education 
they are entitled to. Sexual violence, abductions and 
deadly attacks are the most despicable ways in which 
girls’ right to education is being violated. I condemn 
the abductions of schoolgirls by Boko Haram in the 
strongest possible terms. In the face of terrorists 
threatening to deprive children of their right to 
education, we should be inspired by Malala Yousafzai. 
Malala brought to light the plight of the millions of 
children around the world who are denied an education. 
If one schoolgirl can take on the Taliban, then surely the 
world community can defeat extremism and terrorism.

Terrorists and extremists are trying to stop us 
from educating children. Peace is vital for achieving 
universal primary education. The same can be said 
for the other MDGs, not least the goal on reducing 
poverty. That is why we must focus on conflict-affected 
countries. A girl growing up in Syria today cannot look 
forward to going to school, because there is no school 
to go to. A pregnant teenage girl in South Sudan will 
not get the maternal health services she needs because 
it is too risky for health workers to travel. From the 
Security Council Chamber to the modest homes in the 
Swat Valley in Pakistan, we can all help to end poverty 
by promoting peace, but all those different efforts at the 
global, regional, national and local levels must work in 
concert.


It has been 70 years since a group of leaders met 
in Washington, D. C., to discuss the creation of the 
United Nations. One of the most fundamental tenets 
of the new world order created in 1945 was respect 
for internationally recognized borders. Norway 
condemns Russia’s violations of international law and 
its continuing destabilization of eastern Ukraine. Any 
settlement of the conflict must uphold international law 
and respect the territorial integrity of Ukraine. The 
ceasefire agreed on 5 September must be respected and 
the provisions of the agreement implemented on the 
ground. Russia bears a particular responsibility in that 
regard.

The Security Council is mandated to maintain peace 
and security, but has failed to address the situation in 
Syria and Ukraine effectively. We know why. Some of 
the big Powers still believe in outdated ideas of zero-
sum games and spheres of influence. We are hopeful 
that the Council will continue to stand united against 
the threat of the terrorist group known as the Islamic 
State in Iraq and the Levant (ISIL). We support the 
United States initiative and sponsored Security Council 
resolution 2178 (2014) on foreign terrorist fighters. We 
encourage the countries of the region to take a leading 
role in fighting ISIL.

Armed conflict and civil war have created man-
made humanitarian disasters in Syria, Iraq, South 
Sudan, the Central African Republic and Somalia. 
Earlier this year, Norway hosted a humanitarian donor 
conference for South Sudan, and we will shortly 
co-host a donor conference to address the aftermath of 
the conflict in Gaza. Donor conferences are important, 
but we need to look beyond the emergencies. We need 
to build on and improve the current system, when we 
meet for the World Humanitarian Summit in 2016. We 
must make sure that humanitarian aid supports not only 
short-term recovery, but also long-term development. 
Besides, long-term development cooperation should 
help countries prevent, prepare for, withstand and 
recover from humanitarian crises in the future.

International peace, national security, social 
development and individual prosperity can best be 
fostered under a system of good democratic governance 
and human rights. Efforts to promote respect for 
human rights can help prevent armed conflict and mass 
atrocities. Nobel Peace Prize laureate Shirin Ebadi, 
herself a leading human rights defender, stated in her 
Nobel lecture that:

“[i]f the twenty-first century wishes to free itself 
from the cycle of violence, acts of terror and war, 
there is no other way except by understanding 
and putting into practice every human right for 
all mankind, irrespective of race, gender, faith, 
nationality or social status.”
I agree with that.

Human rights is one of the three pillars of the 
United Nations, based on the Universal Declaration 
of Human Rights, adopted by the Assembly on 
10 December 1948. Norway endorses the Secretary-
General’s “Human Rights Up Front” initiative, which 
places the protection of human rights at the heart of 
United Nations strategies and operational activities. 
The United Nations needs a strong and assertive human 
rights pillar. Only if we fund the human rights pillar 
properly can we achieve the results that we need and 
want from our world Organization.

The promotion and protection of human rights is 
first and foremost the responsibility of States. We are, 
however, facing large implementation gaps. Attacks, 
threats, intimidation and reprisals against human 
rights defenders are increasingly being reported. New 
laws restricting freedom of expression and the work 
of civil society are being adopted. Discrimination 
is widespread, particularly against minorities, such 
as indigenous people and lesbian, gay, bisexual and 
transgender persons.

The rule of law and civil liberties are also 
fundamental to the development of the private sector 
and attracting investment. Moreover, we know that 
enabling women to fully enjoy their social and economic 
rights unleashes tremendous economic growth.

We must stay focused on accelerating progress 
towards the MDGs during the remaining 462 days. We 
must let ourselves be inspired by those who serve at 
the front line of those efforts, like Ms. Sellu and other 
doctors and nurses who are risking their lives to treat 
patients with Ebola.

As we set our future development agenda beyond 
2015, we must also make some adjustments. Peace 
and stability must be included. Climate issues must be 
addressed. Good, democratic governance, with respect 
for the rule of law and human rights, will be crucial for 
achieving sustainable development for us all. And all 
that means, quite simply, is to be doing the right things 
right.
